Citation Nr: 1529361	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4. Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision for hypertension, peripheral neuropathy of the bilateral upper extremities, and sleep apnea, and a February 2011 rating decision for bilateral hearing loss, both from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In May 2015, the Veteran submitted a hearing test performed by a private physician directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss that began during active service or is related to an incident of service.

2. In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for his claims of service connection for hypertension, peripheral neuropathy of bilateral upper extremities, and sleep apnea was requested.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for withdrawal of appeals for service connection for hypertension, peripheral neuropathy of bilateral upper extremities, and sleep apnea by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a private audiological assessment in March 2015.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
40
LEFT
15
15
20
50
55

The average pure tone threshold was 31.25 in the right ear and 35 in the left ear, and his speech recognition score using the Maryland CNC test was 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed mild to moderate high frequency hearing loss in the right ear and moderate hearing loss in the left ear.  Based on the Veteran's audiogram test results, he has a current disability of hearing impairment as defined by 38 C.F.R. § 3.385.

The Veteran's September 1966 entrance examination indicated normal hearing upon entry.  At his hearing in May 2015, the Veteran testified that during service, he served on an ammunition supply ship, which encountered "a tremendous amount of noise all the time," often without hearing protection.  He also described gunnery practice with two five-inch guns, where he recorded the results of the practice while standing next to the gun as it went off.  VA treatment records also noted exposure to collision alarms, and a November 2010 VA examination additionally reported some unprotected rifle fire, and the sound of bombs.  The Veteran also testified that he noticed hearing loss shortly after leaving the service in 1969, and that the condition had gotten progressively worse over time.  On the Veteran's exit examination, his hearing was noted as normal, but some hearing loss below the threshold was demonstrated.  The Board concedes in-service acoustic trauma.

The Veteran testified that he did not have significant noise exposure post-service, either in his profession as a salesman or in his free time.  He indicated that occasionally he flew in airplanes for work, but that was the most noise exposure he had in his post-service employment.  The Veteran's November 2010 VA examination reflects this as well.

In September 2010, the Veteran underwent an audiology consultation.  The Veteran's physician noted the above history of noise exposure in service, and performed an examination of the Veteran's ears.  She found mild sensorineural hearing loss bilaterally.  The VA physician opined that the Veteran's "military noise exposure is more likely as not a contributing factor to this veteran's hearing impairment."

In November 2010, the Veteran underwent a VA examination.  At the time, his pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
30
LEFT
10
15
15
35
35

The average pure tone threshold was 23.75 in the right ear and 5 in the left ear, and his speech recognition score using the Maryland CNC test was 94 percent in the right ear and 96 percent in the left ear.  Given the audiogram results, at the time, the examiner found that the Veteran did not have disabling hearing loss.  However, she found that the Veteran's current hearing loss, though not disabling, was at least as likely as not caused by noise exposure during service, though "subsequent factors from unprotected occupational noise exposure and medical factors cannot be determined."

The Veteran testified that he felt hearing loss in 1969, upon leaving service, and that the condition continued to worsen over the years.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to give evidence regarding his initial hearing loss and the progression of the condition.  His testimony is also credible, and tracks with the current medical evidence.

The Veteran has a current diagnosis of bilateral hearing loss that meets the threshold for a current disability, as defined by 38 C.F.R. § 3.385.  He was exposed to acoustic trauma in service, and both medical and lay evidence indicate a nexus between that exposure and the Veteran's current condition.  Therefore, the Board grants service connection for the Veteran's bilateral hearing loss.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).

II. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the Veteran has withdrawn his appeals of service connection for hypertension, peripheral neuropathy of bilateral upper extremities, and sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

The appeal concerning the issues of service connection for hypertension, peripheral neuropathy of bilateral upper extremities, and sleep apnea are dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


